DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Domoto et al. (JP 2005-236508 A) in view of Kuroda et al. (US 2017/0116749 A1).

Concerning claim 1, Domoto et al. (hereinafter Domoto) teaches an object tracking apparatus comprising:
at least one processor (¶0023);
at least one memory storing instructions, wherein the instructions, when executed, cause the at least one processor to (¶0023):
acquire target determination information determining an object to be tracked (¶0027: registering an object area (area of ​​a target object) in the input image as a template image, and an input image); 
detect the object to be tracked and tracks the detected object by performing image processing on a to-be-processed region being a partial region of an image acquired from an imaging apparatus (¶0027: searches for a region that has a high correlation with the registered template image, the apparent shape change detection unit 104 that detects the apparent shape change of the target object being tracked in the template matching process, and the target object; ¶0033); and 
control an imaging range of the imaging apparatus in such a way that the object to be tracked is included in the to-be-processed region (¶0027 & ¶0052: causing an imaging device 108 to perform PTZ operation so that a target object appears at the center part of a captured image). Not explicitly taught is the apparatus, configured to display, on a display, information indicating the to-be-processed region in such a way as to be superimposed over the image.

the apparatus is configured to display, on a display, information indicating the to-be-processed region in such a way as to be superimposed over the image (figs. 2(1) - 2(2); figs. 7(1)-7(6): frames F0-F1).
Taking the teachings of Domoto and Kuroda together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Domoto with the processing techniques of Kuroda in order to notify the user of the position of a tracking area candidate in the images.

Concerning claim 5, Domoto further teaches the object tracking apparatus according to claim 1, wherein
the to-be-processed region is a region including a central portion of the image (¶0027: center of the captured image).

Concerning claim 6, Domoto further teaches the object tracking apparatus according to claim 5, wherein the instructions further cause the at least one processor to control the imaging range of the imaging apparatus in such a way that the object to be tracked is included in a predetermined region including a central portion of the image and being a part of the to-be-processed region (¶0027 & ¶0052: causing an imaging device 108 to perform PTZ operation so that a target object appears at the center part of a captured image).

Concerning claim 7, Domoto teaches the object tracking apparatus according to claim 1. Domoto further teaches limiting the search area 202 to a size approximately of several pixels to 0033). Not explicitly taught is the apparatus, wherein a size of the to-be-processed region is determined in advance.
Kuroda et al. (hereinafter Kuroda) teaches an apparatus for tracking a subject in an obtained video, wherein a size of the to-be-processed region is determined in advance (¶0217 & ¶0309: output target area of a specified size; figs. 7(1)-7(6) – frames F0-F1).
Taking the teachings of Domoto and Kuroda together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Domoto with the processing techniques of Kuroda in order to limit the to-be-processed region to a specific size in advance. A motivation for such a modification would be to limit the computational volume of the to-be-processed region.

Concerning claim 8, Domoto in view of Kuroda teaches the object tracking apparatus according to claim 7. Domoto further teaches limiting the search area 202 to a size approximately of several pixels to several tens of pixels in the horizontal and vertical directions, due in part to the fact that setting the search range 202 to the entirety of the input image would case the computational volume to be too large and would make wrong correspondences more likely to occur (¶0033).
 Not explicitly taught is the apparatus, wherein a size of the to-be-processed region is determined based on a size of a resource allocatable to an image processing on the to-be-processed region, however, as mentioned above, Domoto already discusses the problem in the 

Concerning claim 9, Domoto further teaches the object tracking apparatus according to claim 1, wherein the instructions further cause the at least one process to store, as recorded data, an image acquired from the imaging apparatus during a period from when the object to be tracked is detected to when a predetermined end condition is satisfied (¶¶0048-0049: acquired template images are stored until it is determined that the appearance of the object has changed significantly).

Concerning claim 11, Domoto further teaches the object tracking apparatus according to claim 1, wherein the instructions further cause the at least one processor to control the imaging range of the imaging apparatus by operating at least any one of a mechanism controlling a zoom of the imaging apparatus, a mechanism controlling a direction of the imaging apparatus, and a mechanism controlling a position of the imaging apparatus (¶0027 & ¶0052: PTZ operations).

Claim 12 is the corresponding method to the object tracking apparatus according to claim 1 and is rejected under the same rationale.

Claim 13 is the corresponding non-transitory computer readable medium to the method according to claim 12 and is rejected under the same rationale.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Domoto et al. (JP 2005-236508 A) in view of Kuroda et al. (US 2017/0116749 A1), further in view of Marutani et al. (JP 2006-033188 A).

Concerning claim 2, Domoto in view of Kuroda teaches the object tracking apparatus according to claim 1. Not explicitly taught is the apparatus, wherein the instructions further cause the at least one processor to acquire the target determination information in response to an input of a position of the object to be tracked on the image.
Marutani et al. (hereinafter Marutani) teaches a surveillance apparatus, wherein 
the instructions further cause the at least one processor to acquire the target determination information in response to an input of a position of the object to be tracked on the image (¶0038: the object to be monitored is set in accordance with an input for selecting the location of an object that is displayed on a display).
Taking the teachings of Domoto, Kuroda and Marutani together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Domoto with the input selection techniques of Marutani in order to specify the area of the captured image to be tracked.


Marutani further teaches the object tracking apparatus, wherein the instructions further cause the at least one processor to acquire the target determination information in response to an input for selecting a position of the object to be tracked on the image displayed on a display (¶0038: the object to be monitored is set in accordance with an input for selecting the location of an object that is displayed on a display).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Domoto et al. (JP 2005-236508 A) in view of Kuroda et al. (US 2017/0116749 A1), further in view of Takenaka et al. (US 2010/0002083 A1).

Concerning claim 4, Domoto in view of Kuroda teaches the object tracking apparatus according to claim 1. Not explicitly taught is the apparatus, wherein the instructions further cause the at least one processor to execute processing of acquiring information indicating a position of the object to be tracked on the image when detection of the object to be tracked fails in the image processing.
Takenaka et al. (hereinafter Takenaka) teaches a moving object automatic tracking apparatus, wherein the instructions further cause the at least one processor to execute processing of acquiring information indicating a position of the object to be tracked on the image when detection of the object to be tracked fails in the image processing (¶0040: The area manager 13 is means for registering a lost position of tracking (position in which a moving object tracked is lost)).
.

Response to Arguments
Applicant’s arguments, see page 5 (Section II) of the remarks, filed 03/09/2022, with respect to interpretation of claims 1-11 as invoking 35 U.S.C. § 112(f) have been fully considered and are persuasive.  In light of Applicant’s amendment, the claims no longer invoke  invoking 35 U.S.C. § 112(f).
Applicant’s arguments, see pages 5-6 (Section III) of the remarks, filed 03/09/2022, with respect to the rejection of claim 1 under 35 U.S.C. § 102(a)(1) have been fully considered, but they are not persuasive.
The Applicant alleges “However, the cited part of Kuroda at best discloses displaying on the image information indicating a result of image processing (e.g., information on an area indicating an upper body/a lower body or a person detected by the image processing). See Kuroda at Figs. 2(1)-2(2) and 7(1)- 7(6). Kuroda is silent about identifying areas where image processing is to (or not to) be performed. Therefore, Kuroda does not teach or suggest “display[ing], on a display, information indicating the to-be-processed region in such a way as to be superimposed over the image” as recited in claim 1.”
The examiner understands the Applicant’s argument but respectfully disagrees. In the rejection of claim 10 (previously), now incorporated into claim 1, the examiner cited figures 2(1)-(2)(2) & 7(1)-7(6). Figures 2(1)-(2)(2) explicitly show tracking areas R1 and R2. Paragraph Also refer to ¶0020 & ¶0219). That is to say, tracking areas R1 and R2 are shown as to-be-processed regions and superimposed over the image. Accordingly, the examiner maintains that the combination of Domoto and Kuroda read on the limitations recited amended claim 1. The rejections of claims 5-6, 9, and 11-13 are maintained for similar reasons.
Applicant’s arguments, see pages 6-7 (Section IV) of the remarks, filed 03/09/2022, with respect to the rejections of claims 2-4 and 7-8 under 35 U.S.C. § 102(a)(1) have been fully considered, but they are not persuasive. The rejections are maintained for similar reasons presented above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425